         Case 9:18-ap-00583-FMD       Doc 83    Filed 07/14/20   Page 1 of 28




                                 ORDERED.
Dated: July 14, 2020




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION
                                   www.flmb.uscourts.gov

In re:                                                  Case No. 9:18-bk-01732-FMD
                                                        Chapter 7
Andrew Oscar Delgado and
Ivette Mercedes Delgado,

      Debtors.
______________________________________/

Crystal Blue, LLC,

         Plaintiff,

v.                                                      Adv. Pro. No. 9:18-ap-583-FMD

Andrew Oscar Delgado and
Ivette Mercedes Delgado,

      Defendants.
_______________________________________/

                       FINDINGS OF FACT, CONCLUSIONS OF LAW,
                             AND MEMORANDUM OPINION

         THIS PROCEEDING came before the Court for trial on February 18 and February 21, 2020,

on Plaintiff’s Amended Complaint objecting to Debtors’ discharge under 11 U.S.C. §§ 727(a)(2),
         Case 9:18-ap-00583-FMD             Doc 83      Filed 07/14/20       Page 2 of 28




727(a)(3), 727(a)(4), and 727(a)(5). 1 The Court, having carefully considered the evidence and the

parties’ post-trial briefing, finds that Plaintiff has not met its burden under Federal Rule of Bankruptcy

Procedure 4005 to prove its objections to Debtors’ discharge by a preponderance of the evidence.

        A.      Facts

        The evidence at trial established the following facts:

        In 2013, Debtors, Andrew Delgado and Ivette Delgado (“Debtors”) formed Andrew Hunter

Holdings, LLC (“AH Holdings”). 2 In 2013 and 2014, AH Holdings entered into land sale contracts

to purchase three properties from Tracey and Mara Dewrell (the “Dewrells”): a lot in Naples, Florida,

for $50,000.00, 3 a second lot in Naples for $7,000.00 4 (together, the “Naples Lots”), and 1.17 acres

on Everglades Blvd. in Naples (the “Everglades Property”) for $7,000.00. 5 In March 2016, AH

Holdings entered into a contract to purchase a parcel of land and a mobile home in Fair Play, South

Carolina (the “South Carolina Property”) for $170,000.00. 6 Together, these contracts are referred to

as the “Land Sale Contracts.”

        Prior to 2015, Debtors formed Andrew Hunter Homes, LLC (“AH Homes”). AH Homes was

in the business of constructing custom single-family homes. On March 10, 2017, in connection with

a business relationship with Crystal Blue, LLC (“Plaintiff”), AH Homes executed a promissory note

in favor of Plaintiff’s principal, Chen K. Su (“Mr. Su”), in the amount of $500,000.00 (the

“Promissory Note”). Debtors signed a guaranty of the Promissory Note. On February 9, 2018, Mr. Su

executed an assignment of the Promissory Note to Plaintiff. 7


1
  Doc. No. 29. Unless otherwise stated, citations to statutes are to the United States Bankruptcy Code, 11 U.S.C.
§ 101, et seq.
2
  Debtors’ Ex. 96, pp. 2-3.
3
  Debtors’ Ex. 92, pp. 2-4.
4
  Debtors’ Ex. 92, pp. 11-13.
5
  Debtors’ Ex. 91, pp. 2-4.
6
  Debtors’ Ex. 94, pp. 2-10.
7
  Plaintiff’s Claim No. 2, Part 2, pp. 8-15, Main Case No. 9:18-bk-01732-FMD (hereinafter “Main Case”).


                                                       2
        Case 9:18-ap-00583-FMD           Doc 83   Filed 07/14/20   Page 3 of 28




        Debtors testified at trial that, by agreement, Mr. Su assumed certain management

responsibilities for AH Homes, including funding its operational expenses through moneys advanced

under the Promissory Note.

        AH Homes and another entity owned by Debtors, Marco Island Design Center, LLC (“Design

Center”) conducted business in a showroom located in Marco Island, Florida (the “Showroom”). But

by September 2017, AH Homes no longer conducted its business in the Showroom.

        In September 2017, Hurricane Irma devastated Southwest Florida, including Marco Island,

damaging the Showroom and destroying a storage unit where Debtors stored books and records.

Debtors testified at trial that the books and records stored in the storage unit were completely

destroyed. Photographs of the destruction, including what appear to be Bankers Boxes of documents,

were admitted into evidence. 8

        AH Homes and Design Center were the named insureds on an insurance policy covering the

Showroom. The damage to the Showroom caused by Hurricane Irma gave rise to an insurance claim

(the “Insurance Claim”). 9

        In September 2017, Debtors changed AH Holdings’ name to Residential Renovation and

Restoration, LLC. 10 Later, in February 2018, Debtors changed the name a second time, to RRR

Management & Consulting LLC. 11 Mrs. Delgado testified at trial that the second name change was

because the name “Residential Renovation and Restoration, LLC,” was too cumbersome. This single

entity is referred to herein as “RRR.”




8
  Debtors’ Ex. 88.
9
  Plaintiff’s Ex. 2.
10
   Debtors’ Ex. 96, pp. 8-12.
11
   Debtors’ Ex. 96, pp. 24-28.


                                                  3
         Case 9:18-ap-00583-FMD                Doc 83   Filed 07/14/20   Page 4 of 28




        In October 2017, RRR opened a bank account at Wells Fargo, Account #5507. 12 Between

October 5, 2017 and December 22, 2017, numerous checks were written on Wells Fargo Account

#5507 made payable to Mr. Delgado or to Mrs. Delgado. Some of the checks included the notation

“Member Draw.” 13 Other checks included notations such as “Materials Hurricane,” 14 “Materials,”15

“Design Center Cleanup,” 16 and “Materials Pickup.” 17

        On November 29, 2017, Mr. Delgado emailed Mrs. Dewrell regarding documents needed to

sell the Everglades Property. 18 On November 30, 2017, Mrs. Dewrell emailed Mr. Delgado and the

closing agent to advise that the Dewrells would sign a quitclaim deed of the Everglades Property in

exchange for the payoff amount of $1,811.17. 19 On December 11, 2017, RRR paid $1,954.00 to the

Dewrells, and they delivered a quitclaim deed transferring title to the Everglades Property to Mr.

Delgado. 20

        The email correspondence between Mr. Delgado and Mrs. Dewrell prior to the date of the

quitclaim deed indicates that Mrs. Dewrell suggested the intermediate deed to Mr. Delgado in

response to his inquiry about the closing documents, based on her mistaken belief that Debtors had

been the original buyers. 21 On December 19, 2017, Mr. Delgado signed a quitclaim deed of the

Everglades Property to Joseph J. Billi (“Mr. Billi”), a former business associate. 22 At his deposition,




12
   Plaintiff’s Ex. 5, p. 3.
13
   E.g., Plaintiff’s Ex. 5, pp. 88, 92, 96.
14
   Plaintiffs’ Ex. 5, p. 86.
15
   Plaintiff’s Ex. 5. p. 85.
16
   Plaintiff’s Ex. 5, p. 81.
17
   Plaintiff’s Ex. 5. p. 102.
18
   Plaintiff’s Ex. 3, pp. 18-19.
19
   Plaintiff’s Ex. 3, pp. 17-18.
20
   Debtors’ Ex. 91, p. 5; Plaintiff’s Ex. 3, p. 11.
21
   Plaintiff’s Ex. 3, pp. 13-20.
22
   Debtors’ Ex. 91, p. 6.


                                                        4
         Case 9:18-ap-00583-FMD            Doc 83   Filed 07/14/20    Page 5 of 28




Mr. Billi testified that RRR owed money to his business, Duke’s Appliances, and that the Everglades

Property was deeded to him in payment of that debt. 23

        On January 29, 2018, Mr. Delgado wrote a $250.00 check to his bankruptcy attorney with

“personal 13” written on the subject line. 24 On February 1, 2018, just three days after he apparently

consulted with a bankruptcy attorney, Mr. Delgado signed three “Contract/Agreement Assignments”

(the “Assignments”) in which “Andrew Hunter Holdings LLC/Andrew Delgado” assigned the two
                                                                                           25
Land Sale Contracts for the Naples Lots to Mrs. Delgado’s mother, Mercedes Medina,              and the

Land Sale Contract on the South Carolina Property to Mr. Delgado’s mother, Belkis Delgado. 26

        On February 7, 2018, Debtors deposited their 2016 income tax refund in the amount of

$25,082.24 into their joint bank account (“Joint Account #3941”) at Fifth Third Bank (“Fifth

Third”). 27

        Between February 8 and February 12, 2018, $17,860.00 was transferred from Debtors’ Joint

Account #3941 to Mrs. Delgado’s separate account at Fifth Third (“Account #3612”). 28

        On February 27, 2018, Mr. Delgado caused AH Homes to file a Chapter 7 petition. 29 Robert

Tardif was appointed as the Chapter 7 trustee. AH Homes’ bankruptcy schedules, signed by Mr.

Delgado, did not list the Insurance Claim as an asset.

        On March 1, 2018, Mr. Delgado took a cash withdrawal of $31,126.14 from RRR’s checking

account (“Account #5507”) at Wells Fargo Bank (“Wells Fargo”). 30 Debtors contend that most of the




23
   Debtors’ Ex. 89, Transcript pp. 29:24-30:3.
24
   Plaintiff’s Ex. 6, p. 323.
25
   Plaintiff’s Ex. 3, pp. 9-10.
26
   Debtors’ Ex. 94, p. 11.
27
   Plaintiff’s Ex. 6, pp. 57, 244-45, 250-51.
28
   Plaintiff’s Ex. 6, pp. 52-53, 123, 129.
29
   Case No. 9:18-bk-01399-FMD.
30
   Plaintiff’s Ex. 5, p. 29.


                                                    5
         Case 9:18-ap-00583-FMD          Doc 83      Filed 07/14/20    Page 6 of 28




withdrawn funds were used to pay a subcontractor of RRR and to pay rent for the Showroom. Debtors’

Exhibit 26 consists of four cashier’s checks dated March 1, 2018:

                    Andrew Delgado                                        $450.00
                    Belkis Delgado                                      $2,000.00
                    One Step Handy Man                                 $26,700.00
                    Stey Dreams Investments (rent)                      $1,936.14.31

        On March 7, 2018 (the “Petition Date”), Debtors filed a petition under Chapter 13 of the

Bankruptcy Code. 32 Fifth Third’s records indicate that on the Petition Date, Debtors’ Joint Fifth Third

Account #3941 had a balance of $22.51, and Mrs. Delgado’s Fifth Third Account #3612 had a

negative balance of ($5.01). 33 This means that between February 8, 2018, and March 7, 2018, Debtors

spent nearly all of the $25,082.24 tax refund deposited to Joint Account #3941, $17,860.00 of which

had been transferred Mrs. Delgado’s Account #3612 at Fifth Third.

        The bank statement for Account #3612 for February 10 through March 9, 2018, indicates that

Mrs. Delgado wrote checks on the account totaling $12,918.25, with the largest being $3,400.00 to

RRR and two checks totaling $2,995.00 to Debtors’ bankruptcy attorney. The balance of the

disbursements from the account were made by debit card to purchase groceries, fast food, clothing,

and to pay State Farm and Verizon. 34

        In their initial bankruptcy schedules, Debtors stated that Mr. Delgado was employed by RRR

as its construction manager/consultant and Mrs. Delgado was employed as RRR’s office manager. In

their Schedule I: Income, Debtors stated that they each received gross wages from RRR in the amount

of $4,767.00 per month and that Mrs. Delgado receives regular support payments of $1,015.40 per




31
   Debtors’ Ex. 26.
32
   Debtors’ Ex. 1.
33
   Plaintiff’s Ex. 6, pp. 51, 124.
34
   Plaintiff’s Ex. 6, pp. 120-124.


                                                     6
         Case 9:18-ap-00583-FMD              Doc 83      Filed 07/14/20       Page 7 of 28




month. 35 On their Schedule J: Expenses, Debtors listed four dependents and monthly expenses that

exceeded their income by over $2,500.00 per month.

        Debtors’ monthly expenses included rent of $2,200.00, food of $1,000.00, medical and dental

of $500.00, life insurance of $256.00, health insurance of $2,857.62, vehicle insurance of $989.00,

car payments on three cars totaling over $1,100.00 per month, and transportation expenses (gas and

maintenance) of $600.00. 36

        Debtors’ schedule of assets reveals that they do not own a home. 37 Debtors disclosed cash in

the amount of $20.00 and four bank accounts containing a total of $315.00. Debtors also disclosed

their interests in four limited liability companies, 38 including RRR, each having a value of “$0.00,”

with descriptive information as follows:

           Kage Holdings LLC [referred to herein as “Kage”] (never operated)

           Andrew Hunter Homes LLC [“AH Homes”] (in Chapter 7, 9:18-bk-01399,
           liabilities exceed assets)

           RRR Construction Management and Consulting LLC [“RRR”]
           (assets - $300 bank account, possible $20,000 insurance claim for hurricane
           damage)
           (debts – 24-month building lease $1900/month, 22 months left)

           Andrew Hunter Holdings LLC [“AH Holdings”]
           (assets: Agreement for Deed for vacant lot at Summer Breeze Ct., Lot 41,
           Cedar Grove Estates, Townville, SC – value approx. $12,000)
           (debts: money owed on above Agreement of $19,233.76)




35
   Debtors’ Ex. 1, pp. 32-33.
36
   Debtors’ Ex. 1, pp. 34-35.
37
   Debtors’ Ex. 1, pp. 9-10.
38
   Debtors’ Ex. 1, pp. 13-14. The limited liability companies were incorrectly listed on Debtors’ schedules as
interests in “bonds, mutual funds, or publicly traded stocks,” rather than interests in “non-publicly traded stock
and interests in incorporated and unincorporated business, including an interest in an LLC, partnership, and
joint venture.”


                                                        7
            Case 9:18-ap-00583-FMD          Doc 83         Filed 07/14/20   Page 8 of 28




           For some reason, although RRR and AH Holdings are the same entity, Debtors listed them in

their bankruptcy schedules as separate entities. 39

           In response to Question 18 on their initial Statement of Financial Affairs (“SOFA”), 40 Debtors

disclosed that they had made the following transfers within two years of filing for bankruptcy:

     Person Who Received        Description and value of        Describe any property    Date transfer was
     Transfer                   property transferred            payments received or     made
     Address                                                    debts paid in exchange

     Person’s relationship to
     you

     Mercedes Medina            “rent to own” leases of 2  approx. $30,000 owed          Jan 2018
                                Collier County lots
     wife’s mother              (approx. value of $30,000)

     Belkis G. Delgado          “rent to own” mobile       approx. $84,000 owed          Jan 2018
                                home in South Carolina
     husband’s mother           (approx. value of $35,000)

           Debtors filed a Chapter 13 plan in which they proposed to pay to the Chapter 13 Trustee the

sum of $100.00 per month for sixty months. 41

           On April 2, 2018, RRR’s Wells Fargo Account #5507 was garnished by RobinsonLaw, a

judgment creditor of Mr. Delgado and AH Homes. 42 Debtors testified that on April 11, 2018, RRR

opened Account #1122 at Branch Banking & Trust (“BB&T”), because RRR was unable to use the

funds in the garnished Wells Fargo account. 43




39
   Debtors contend that “they listed them separately since they had two separate tax IDs, and the Debtors
believed they were two separate companies.” (Doc. No. 81, p. 6.)
40
   Debtors’ Ex. 1, p. 41.
41
   Main Case, Doc. No. 2.
42
   Debtors’ Ex. 27 (garnishment action final judgment); Debtors’ Ex. 25, p. 33 (Wells Fargo bank statement).
The bank statement entry on April 2, 2018, indicates a “Legal order debit” of $7,541.44 pursuant to case
# 31743718.
43
   Plaintiff’s Ex. 4, pp. 40-41.


                                                       8
         Case 9:18-ap-00583-FMD         Doc 83     Filed 07/14/20     Page 9 of 28




        On April 13, 2018—after Debtors filed their SOFA—Mrs. Dewrell sent Mr. Delgado an email

stating that she had not consented to the Assignments of the Naples Lots to Mercedes Medina, as

required by the original Land Sale Contracts. 44

        On May 24, 2018, an insurance claims adjuster issued a check for $55,542.34 payable to AH

Homes and Design Center in settlement of the Insurance Claim. 45 On May 31, 2018, the adjuster

issued a second check in the amount of $13,885.59, again payable to AH Homes and Design Center

in settlement of the Insurance Claim. 46 At trial, Debtors testified that they believed RRR—not AH

Homes—was entitled to the $69,427.93 total insurance proceeds (the “Insurance Proceeds”) because

RRR was the only business operating at the Showroom when the hurricane damage occurred. 47

        On May 31, 2018, the Chapter 13 Trustee in Debtors’ bankruptcy case filed an Unfavorable

Recommendation and Objections to Confirmation of Plan, requesting Debtors’ 2017 income tax

return and other documents. 48 Although Debtors had provided the Chapter 13 Trustee with their 2015

and 2016 income tax returns, both of which reflected significant tax refunds, 49 they had not provided

the Chapter 13 Trustee with their 2017 income tax return. 50 However, during March, April, and May

2018, Debtors did provide the Chapter 13 Trustee with profit and loss statements for AH Holdings

and AH Homes and with 2015 and 2016 income tax returns for AH Holdings and AH Homes. 51

        On June 8, 2018, Debtors deposited the Insurance Proceeds into RRR’s Wells Fargo Account

#5507. 52 Over the next several months, RRR used the Insurance Proceeds to pay RRR’s business




44
   Plaintiff’s Ex. 3, p. 8.
45
   Plaintiff’s Ex. 2, pp. 68-69.
46
   Plaintiff’s Ex. 2, pp. 66-67.
47
   Doc. No. 81, p. 7.
48
   Plaintiff’s Ex. 32.
49
   Debtors’ Exs. 3, 4.
50
   Debtors’ Ex. 14.
51
   Debtors’ Exs. 6 through 13.
52
   Plaintiff’s Ex. 5, p. 42.


                                                   9
        Case 9:18-ap-00583-FMD            Doc 83      Filed 07/14/20      Page 10 of 28




expenses, to reimburse themselves and Mr. Delgado’s mother, and to pay their bankruptcy attorney’s

fees. 53 The statement for Wells Fargo Account #5507 reflects checks written between June 8, and

June 30, 2018, some with notes, as set forth below:

        N&M Services (Haabestad stucco damaged)                  $1,750.00
        Zinn Law                                                 $2,500.00
        Mr. Billi (appliance damages)                            $2,900.00
        Mr. Delgado (loan)                                       $9,000.00
        Stey Dreams (rent)                                       $3,872.29
        Belkis Delgado (furniture damaged)                       $8,765.00
        Mr. Delgado (tools purchased damage)                     $2,910.36
        C3 insurance adjuster                                    $6,500.00
        Zinn Law                                                 $4,550.00 54

        On June 22, 2018, Debtors filed a motion to convert their Chapter 13 case to a Chapter 7

case. 55 The Court entered an order converting the case to Chapter 7 on July 2, 2018. Robert Tardif,

the trustee in the AH Homes case, was appointed as the trustee in Debtors’ case (the “Chapter 7

Trustee”). 56

        On June 30, 2018, three weeks after the deposit of the Insurance Proceeds of $69,427.93 into

RRR’s Wells Fargo Account #5507, the account balance was $5,297.69. 57

        On July 6, 2018, Debtors filed an amended Schedule I: Income and Schedule J: Expenses. 58

Their amended Schedule J included changes to their monthly expenses and reflects that they were no

longer paying for medical insurance of $2,957.92 per month. However, the amended Schedule J still

reflected a monthly shortfall, reduced from the $2,558.59 deficit stated on Debtors’ original Schedule

J to a deficit of $551.97 per month.



53
   Debtors’ Ex. 95.
54
   Debtors’ Ex. 95; Plaintiff’s Ex. 5, p. 42.
55
   Main Case, Doc. No. 47.
56
   Debtors’ Ex. 16. A different trustee initially was appointed upon the conversion of Debtors’ case, but that
trustee withdrew from the case and the United States Trustee appointed Robert Tardif as the new Trustee.
57
   Plaintiff’s Ex. 5, p. 42.
58
   Debtors’ Ex. 17.


                                                     10
           Case 9:18-ap-00583-FMD              Doc 83      Filed 07/14/20       Page 11 of 28




           On August 13, 2018, Debtors filed a second amended summary of assets, Schedule A/B:

Property, Schedule D: Secured Creditors, and Schedule J: Expenses. These amendments reflected that

that one of Debtors’ vehicles had been totaled in an accident and they had purchased a new vehicle. 59

           The § 341 meeting of creditors in Debtors’ converted Chapter 7 case was scheduled for

August 14, 2018. The Chapter 7 Trustee requires debtors to provide financial documentation to him,

including complete bank statements covering the 90 days prior to the date of filing bankruptcy, in

advance of the § 341 meeting of creditors. 60 On August 14, 2018, the Chapter 7 Trustee conducted

and concluded Debtors’ meeting of creditors under § 341. On September 13, 2018, the Chapter 7

Trustee submitted a Report of No Distribution in the case, stating that there is no property available

for distribution from the estate. 61

           On November 9, 2018, Debtors filed a third amended Schedule A/B: Property, disclosing that

RRR, postpetition, had received the Insurance Proceeds and had used the proceeds to pay RRR’s

debts. Specifically, Debtors listed RRR’s assets ($300.00 in its bank account, plus the Insurance

Proceeds in the “gross amount received” of $69,427.93) and RRR’s liabilities (22 months remaining

on building lease and a judgment owed to RobinsonLaw). Debtors’ amended Schedule A/B provided

the following information regarding RRR’s disposition of the Insurance Proceeds:

           $52,286.18 in debts paid post-petition from insurance claim money which includes
           insurance adjuster, repayment of damage to contractors’ and family’s display items,
           tools and materials, payroll, insurance premiums, truck loans, rent, and
           administrative expenses. 62

           Also on November 9, 2018, Debtors filed a first amended SOFA (the “Amended SOFA”). In

the Amended SOFA, Debtors disclosed, first, that it was AH Holdings that had assigned the Land



59
     Debtors’ Ex. 23.
60
     http://www.flmb.uscourts.gov/thesource/trustee7/doc/TARDIFF%20ROBERT%20Trustee%20Doc%20Letter%20(Tardif).pdf.
61
     Main Case, Docket entry dated September 13, 2018.
62
     Debtors’ Ex. 24, p. 10.


                                                          11
          Case 9:18-ap-00583-FMD         Doc 83     Filed 07/14/20     Page 12 of 28




Sale Contracts of the Naples Lots and the South Carolina Property (rather than Debtors as stated in

their original SOFA) and, second, that the contract for the Everglades Property, “previously titled in

the name of AH Holdings,” had been transferred to Mr. Billi in December 2017 to repay a debt owed

to him by RRR. 63

          B.      Plaintiff’s Amended Complaint

          In Count I of the Amended Complaint, Plaintiff objects to Debtors’ discharge under

§ 727(a)(2). Plaintiff alleges that Mr. Delgado fraudulently transferred the Everglades Property to Mr.

Billi on December 19, 2017, and that Debtors concealed income that they received from RRR with

the intent to defraud their creditors.

          In Count II, Plaintiff objects to Debtors’ discharge under § 727(a)(3) for the concealment or

failure to keep books and records from which Debtors’ financial condition might be ascertained.

Plaintiff alleges that Debtors use RRR as their alter ego, and that they concealed or failed to maintain

documents showing the amounts received by RRR from its “only client,” EZ General Roofing.

          In Count III, Plaintiff objects to Debtors’ discharge under § 727(a)(4) for Debtors’ alleged

false oaths made knowingly and fraudulently in connection with the bankruptcy case. Plaintiff alleges

that Debtors made false oaths in their schedules and SOFA and at their § 341 meeting and

examinations under Federal Rule of Bankruptcy Procedure 2004 regarding the Insurance Claim they

listed in their schedules as an asset of RRR, the transfers to Mercedes Medina listed in their initial

SOFA, and the transfer of the Everglades Property to Mr. Billi.

          In Count IV, Plaintiff objects to Debtors’ discharge under § 727(a)(5) for Debtors’ alleged

failure to satisfactorily explain the loss of assets to meet Debtors’ liabilities, including Debtors’

alleged failure to explain how RRR’s income was used.



63
     Debtors’ Ex. 24, pp. 19-20.


                                                   12
        Case 9:18-ap-00583-FMD           Doc 83      Filed 07/14/20     Page 13 of 28




        Mr. Delgado, Mrs. Delgado, and Mr. Su testified at the trial. Following the trial, the parties

submitted post-trial briefs. 64

        C.      Analysis

        In order to promote the Bankruptcy Code’s policy of providing debtors with a fresh start,

objections to discharge are construed liberally in favor of the debtor and strictly against the objecting

party. 65 Additionally, “[b]ecause denial of discharge is so drastic a remedy, courts may be more

reluctant to impose it than to find a particular debt nondischargeable.” 66 Denial of a debtor’s discharge

is a harsh and drastic penalty that is reserved for the most egregious misconduct by a debtor. 67

        Under Federal Rule of Bankruptcy Procedure 4005, “[a]t the trial on a complaint objecting to

a discharge, the plaintiff has the burden of proving the objection.” 68 The party objecting to a debtor’s

discharge under § 727(a) bears the burden of proving each element of its objection by a preponderance

of the evidence. 69

        a.      Count I – 11 U.S.C. § 727(a)(2)

        Under § 727(a)(2), the Court shall grant the debtor a discharge unless the debtor transferred

or concealed property within one year before the bankruptcy with the intent to hinder, delay, or

defraud a creditor. 70 For a debtor’s discharge to be denied under § 727(a)(2), a plaintiff must prove

(1) that the challenged act was done within one year of the bankruptcy, (2) with actual intent to hinder,




64
   Doc. Nos. 80, 81, 82.
65
   In re Coady, 588 F.3d 1312, 1315 (11th Cir. 2009); In re Bryan, 612 B.R. 618, 624 (Bankr. N.D. Okla.
2020).
66
   In re Gonzalez, 302 B.R. 745, 751 (Bankr. S.D. Fla. 2003)(citing In re Johnson, 98 B.R. 359, 367 (Bankr.
N.D. Ill. 1988)(“The denial of discharge is a harsh remedy to be reserved for a truly pernicious
debtor.”)(citation omitted)).
67
   In re Beard, 595 B.R. 274, 289-90 (Bankr. E.D. Ark. 2018)(citations omitted).
68
   Fed. R. Bankr. P. 4005.
69
   In re Moore, 559 B.R. 243, 254 (Bankr. M.D. Fla. 2016)(citing Grogan v. Garner, 498 U.S. 279, 287-88,
111 S. Ct. 654, 112 L. Ed. 2d 755 (1991)).
70
   11 U.S.C. § 727(a)(2).


                                                    13
        Case 9:18-ap-00583-FMD           Doc 83      Filed 07/14/20      Page 14 of 28




delay, or defraud a creditor, (3) that the act was the debtor’s act, and (4) that the act amounted to

transferring, removing, or concealing the debtor’s property. 71

        With respect to the second and fourth elements, the plaintiff “bears the considerable burden

of demonstrating actual fraudulent intent; constructive fraud is insufficient,” 72 and the property must

have been property of the debtor or the estate—not property belonging to some entity other than the

debtor—even if the transfer had some incidental effect on the debtor’s assets. 73

        In its Post-Trial Brief, Plaintiff asserts that Mr. Delgado transferred the Everglades Property

to Mr. Billi in December 2017, and that the transfer constitutes a fraudulent concealment under

§ 727(a)(2). 74

        The Court finds that Plaintiff has not met its burden under § 727(a)(2) for two reasons. First,

Plaintiff did not prove that the property transferred—the Everglades Property—was Debtors’

property. It was AH Holdings, not Debtors, that entered into the Land Sale Contract of the Everglades

Property with the Dewrells.

        And second, Plaintiff did not prove that the Everglades Property was transferred to Mr. Billi

with actual fraudulent intent. Mr. Delgado testified that he transferred the Everglades Property to Mr.

Billi in payment of a debt owed by RRR to Mr. Billi or Mr. Billi’s company, Duke’s Appliances. Mr.

Delgado explained that the debt arose in part from Duke’s Appliances’ payment of RRR’s rent, and

in part from damage to appliances owned by Duke’s Appliances while they were in the Showroom. 75

Mr. Billi corroborated Mr. Delgado’s testimony by testifying at his deposition that AH Homes owed

him $35,000.00 for the “Mandela” project, and “RRR or whatever it was” owed him $7,000.00 for



71
   In re Jennings, 533 F.3d 1333, 1339 (11th Cir. 2008).
72
   In re Breedlove, 545 B.R. 359, 379 (Bankr. M.D. Ga. 2016)(emphasis in original).
73
   In re Geer, 522 B.R. 365, 386-87 (Bankr. N.D. Ga. 2014).
74
   Doc. No. 80, pp. 1-4.
75
   See Doc. No. 44, Declaration of Andrew Delgado, ¶ 18.


                                                    14
        Case 9:18-ap-00583-FMD           Doc 83      Filed 07/14/20     Page 15 of 28




rent, so that Mr. Delgado “just said, I’m going to quit deed this land. I feel bad, to put towards the

money I owe you.” 76

        b.       Count II – 11 U.S.C. § 727(a)(3)

        Under § 727(a)(3), the Court shall grant the debtor a discharge unless the debtor has concealed

or failed to keep any recorded information from which the debtor’s financial condition might be

ascertained, unless the failure was justified under the circumstances. 77 For a debtor’s discharge to be

denied under § 727(a)(3), a plaintiff must prove (1) that the debtor concealed or failed to keep

recorded information, and (2) that it is impossible to ascertain his financial condition as a result of his

conduct. 78 The focus is on whether the debtor has presented an accurate and complete account of his

financial affairs, 79 and the Court has wide discretion to determine whether his presentation is

sufficient. 80

        In its Post-Trial Brief, Plaintiff asserts that Debtors concealed or failed to keep books and

records by producing only a fraction of their personal bank records, by failing to explain transactions

that appeared in the bank records obtained by Plaintiff from the banks, by concealing their 2017

income tax return, and by failing to account for RRR’s income. 81 The crux of Plaintiff’s claim appears

to be that between October 4, 2017 and December 22, 2017, Debtors wrote themselves checks totaling

approximately $37,345.00 from RRR’s Wells Fargo Account #5507, that between January 6, 2018

and July 6, 2018, Debtors’ deposits in their Fifth Third accounts totaled $131,951.76, and that Debtors

have failed to accurately account for these amounts. 82



76
   Plaintiff’s Ex. 11; Debtors’ Ex. 89, Transcript pp. 47, 105-06.
77
   11 U.S.C. § 727(a)(3).
78
   In re Rancourt, 2014 WL 504082, at *3 (Bankr. M.D. Fla. Feb. 7, 2014).
79
   In re Rancourt, 2014 WL 504082, at *3(quoting In re Fasolak, 381 B.R. 781, 790 (Bankr. M.D. Fla. 2007)).
80
   In re Rancourt, 2014 WL 504082, at *3(citing In re Shahid, 334 B.R. 698, 706 (Bankr. N.D. Fla. 2005)).
81
   Doc. No. 80, pp. 4-10.
82
   Doc. No. 80, pp. 7-8.


                                                    15
        Case 9:18-ap-00583-FMD            Doc 83      Filed 07/14/20      Page 16 of 28




        The Court finds that Plaintiff has not met its burden under § 727(a)(3). First, Plaintiff’s

evidence confuses the period of time within which Debtors’ financial condition must be ascertained

for purposes of § 727(a)(3). The relevant records are those which “assist the Court and the creditors

in determining what the Debtor’s financial condition was as of the Petition Date, and for the recent

period prior to the Petition Date.” 83 “The purpose of § 727(a)(3) is ‘to give interested parties and the

court a reasonably complete picture of the debtor’s financial condition during the period prior to

bankruptcy.’” 84

        Under § 348(f)(2), property of the estate in a case converted from Chapter 13 to another

chapter in bad faith consists of property of the estate as of the date of the conversion. There has been

no allegation or evidence presented that Debtors’ conversion of their case from Chapter 13 to Chapter

7 was in bad faith. Therefore, property of the estate in this case is determined as of the original Petition

Date—March 7, 2018—and income generated after that date is not relevant unless it is shown that

Debtors had an interest in the income as of March 7, 2018. Here, only the Insurance Proceeds

appears to be a prepetition asset, but it was not Debtors’ personal asset, and Debtors apparently

accounted for the asset to the satisfaction of the Chapter 7 Trustee.

        At trial, Plaintiff focused most of its presentation on Debtors’ income and transactions during

the period after the March 7, 2018 Petition Date. For example, Plaintiff’s Exhibit 4 is a composite

exhibit of RRR’s BB&T Account #1122, which was not opened until April 11, 2018; Plaintiff’s

Exhibit 5 is a composite exhibit of RRR’s Wells Fargo Account #5507 from October 2017 to

December 2018; and Plaintiff’s Exhibit 6 is a composite exhibit of Debtors’ Fifth Third Joint Account




83
   In re Shah, 388 B.R. 23, 35 (Bankr. E.D.N.Y. 2008)(citing In re Buzzelli, 246 B.R. 75, 102-05 (Bankr. W.D.
Pa. 2000))(emphasis added).
84
   In re Hang, 589 B.R. 234, 246 (Bankr. D.R.I. 2018)(quoting In re Simmons, 810 F.3d 852, 857 (1st Cir.
2016))(emphasis added).


                                                     16
        Case 9:18-ap-00583-FMD            Doc 83     Filed 07/14/20      Page 17 of 28




#3941 from September 2017 to January 2019 and Mrs. Delgado’s Fifth Third Account #3612 from

October 2017 to January 2019.

        In its Post-Trial Brief, Plaintiff complains about the amount of Debtors’ income in April, May,

and June 2018—after the Petition Date—and about the aggregate amount of their bank deposits

between January 2018 and July 2018, which straddles the Petition Date. 85 Plaintiff’s focus on

Debtors’ postpetition financial affairs is highlighted by its “Closing Demonstrative Aid,” 86 a

chronological listing of certain events and monetary transactions from September 2017 through

November 2018. Most of the transactions referenced in the Demonstrative Aid took place after

Debtors filed their Chapter 13 petition in March 2018.

        Further, Plaintiff did not prove that Debtors’ conduct made it impossible to ascertain their

financial condition in the recent period before the Petition Date. Plaintiff asserts in its Post-Trial Brief

that Mrs. Delgado was unable to explain checks written from RRR’s Wells Fargo Account #5507 to

herself. Specifically, Plaintiff refers to: a November 3, 2017 check in the amount of $2,800.00 for

“Admin Services;” a December 22, 2017 check in the amount of $2,400.00 for “Design Center

Décor;” and a January 4, 2018 check in the amount of $4,800.00 for “Administrative.” 87 The Court

finds that Mrs. Delgado’s inability to recall relatively small, seemingly routine checks from a business

account does not render it impossible to determine Debtors’ financial condition.

        In its Post-Trial Brief, Plaintiff also complains that Debtors did not provide copies of the

checks that are reflected in the bank statements that Plaintiff obtained, 88 and that Plaintiff was

compelled to subpoena bank records, including cancelled checks, from Fifth Third and Wells Fargo.

According to Plaintiff, the missing checks might have revealed whether “Debtors exploited RRR as


85
   Doc. No. 80, pp. 7-8.
86
   Doc. No. 80-1.
87
   Doc. No. 80, p. 7.
88
   Id.


                                                    17
        Case 9:18-ap-00583-FMD           Doc 83     Filed 07/14/20      Page 18 of 28




a mere conduit to conceal personal assets.” 89 But Plaintiff does not identify any specific checks listed

in the bank records that would be relevant to the alleged dissipation, nor does Plaintiff identify which

of the prepetition checks listed in Plaintiff’s Demonstrative Aid are relevant to this contention. 90

        Additionally, Plaintiff presented no evidence on the issue of whether copies of checks were

in Debtors’ possession or whether copies of checks had ever been in Debtors’ possession. The Court

notes that under modern banking practices, many bank account holders do not receive paper bank

statements, let alone copies of checks written on and deposited into their accounts.

        Finally, although it appears undisputed that Debtors did not produce a 2017 income tax return

in this litigation, Plaintiff did not present any evidence that Debtors actually prepared and filed a

return for that year, or that they received a refund for the 2017 tax year and concealed it from Plaintiff

and the Chapter 7 Trustee. And when considered in relation to the volume of information that Debtors

did produce, the Court finds that Debtors’ failure to produce a 2017 income tax return does not make

it impossible to ascertain their financial condition. And to the extent that Plaintiff complains that

Debtors did not provide financial records dating prior to September 2017, the Court finds Debtors’

testimony regarding the destruction of their books and records in Hurricane Irma—documented by

photographs—to be credible. 91

        The evidence before the Court is that Debtors provided financial records, including profit and

loss statements and bank records, to the Chapter 13 Trustee and the Chapter 7 Trustee. From the fact

that the Chapter 7 Trustee—who served in both Debtors’ and AH Homes’ cases—filed a Report of

No Distribution in Debtors’ case, the Court infers that he was sufficiently able to ascertain their

financial condition from the documents that Debtors provided to him. In short, the absence of the



89
   Id.
90
   Doc. No. 80-1.
91
   Debtors’ Ex. 88.


                                                   18
       Case 9:18-ap-00583-FMD            Doc 83     Filed 07/14/20      Page 19 of 28




2017 income return did not prevent the Chapter 7 Trustee from administering the estate and did not

prevent the Court from understanding Debtors’ financial affairs.

       c.      Count III – 11 U.S.C. § 727(a)(4)

       Under § 727(a)(4), the Court shall grant the debtor a discharge unless the debtor made a false

oath in the case. 92 For a debtor’s discharge to be denied under § 727(a)(4), a plaintiff must prove that

a false oath was (1) fraudulently made, and (2) related to a material fact. 93 As to the first element,

fraudulent intent can be inferred from the totality of the circumstances, but should not be applied to

minor errors. 94 As to the second element, a fact is material if it bears a relationship to the debtor’s

business transactions or estate, or concerns the discovery of assets or business dealings. 95

       In its Post-Trial Brief, Plaintiff asserts that Debtors fraudulently undervalued the Insurance

Claim and falsely stated that the Insurance Claim belonged to RRR, 96 that Debtors falsely stated that

they had transferred the Naples Lots to Mercedes Medina and the South Carolina Property to Belkis

Delgado, 97 and that Debtors concealed their income derived from RRR by opening the BB&T account

in April 2018. 98 The Court finds Plaintiff has not met its burden under § 727(a)(4).

               1.      The Insurance Claim

       First, as to the Insurance Claim, Plaintiff alleges that Debtors falsely disclosed on their original

schedule of assets that RRR had a “possible $20,000 insurance claim for hurricane damage.” But

Plaintiff did not show that the statement was fraudulent. Debtors explained that they believed RRR—

not AH Homes—was the entity entitled to the Insurance Proceeds because RRR was the only business


92
   11 U.S.C. § 727(a)(4).
93
   In re Rancourt, 2014 WL 504082, at *4(citing Swicegood v. Ginn, 924 F.2d 230, 232 (11th Cir. 1991) and
In re Ingersoll, 124 B.R. 116, 122 (M.D. Fla. 1991)).
94
   In re Rancourt, 2014 WL 504082, at *4(citations omitted).
95
   In re Rancourt, 2014 WL 504082, at *4(quoting In re Chalik, 784 B.R. 616, 618 (11th Cir. 1984)).
96
   Doc. No. 80, pp. 11-16.
97
   Doc. No. 80, pp. 16-17.
98
   Doc. No. 80, pp. 18-24.


                                                   19
        Case 9:18-ap-00583-FMD              Doc 83   Filed 07/14/20   Page 20 of 28




operating at the Showroom when the hurricane damage occurred. 99 Specifically, Debtors assert that

the insurance policy was in AH Homes’ name because AH Homes previously operated out of the

Showroom, but that after Mr. Su took control of AH Homes in the summer of 2017, AH Homes no

longer operated out of the Showroom, and that Plaintiff knew that RRR was operating out of the

Showroom.

        Additionally, Debtors explained that they valued the Insurance Claim at $20,000.00 on their

initial schedules because that was the estimate given to them by the insurance adjuster upon whom

they relied to process the claim. 100 Debtors disclosed the Insurance Proceeds received by RRR in their

Third Amended Schedule A/B, and stated that RRR had used the proceeds to pay its debts. 101 Debtors

further testified that they provided the Chapter 7 Trustee with information about the Insurance Claim

and how the Insurance Proceeds were used. 102

        Finally, Plaintiff failed to show that Debtors’ disclosure of the Insurance Claim in their

original schedules was material to Debtors’ case. The evidence shows that AH Homes and Design

Center—not Debtors—were the named insureds on the policy, and that the settlement checks were

payable to AH Homes and Design Center. 103 If Debtors had disclosed the Insurance Claim as an asset

of AH Homes, it may have been administered by the Chapter 7 Trustee in AH Homes’ own Chapter 7

case 104 (the same Chapter 7 Trustee as in Debtors’ case), but it would not have resulted in any

recovery in Debtors’ individual case.

        Plaintiff may contend that the Insurance Proceeds should have been administered by the

Chapter 7 Trustee in the AH Homes case, in which Plaintiff was a scheduled creditor. But if Debtors


99
   Doc. No. 81, p. 7.
100
    Doc. No. 44, ¶ 14; Doc. No. 81, p. 6.
101
    Debtors’ Ex. 24, p. 10.
102
    Doc. No. 44, ¶ 14; Debtors’ Ex. 95.
103
    Plaintiff’s Ex. 2.
104
    Case No. 9:18-bk-01399-FMD.


                                                     20
        Case 9:18-ap-00583-FMD          Doc 83      Filed 07/14/20     Page 21 of 28




satisfied the Chapter 7 Trustee, as they have testified here, that (a) that the hurricane damages were

not incurred by AH Homes, but by RRR, and (b) that RRR used the bulk of the Insurance Proceeds

to pay its own obligations, there would have been no reason for the Chapter 7 Trustee to attempt to

recover the Insurance Proceeds for benefit of AH Homes’ creditors.

        In its Post-Trial Brief, Plaintiff cites In re Murphy, 105 as holding that a Chapter 7 trustee’s

failure to follow up or ask the debtor for additional information does not create a presumption of

sufficiency. 106 But the facts in Murphy were very different from those presented here. In Murphy, the

trustee “had decided to stop accepting new Chapter 7 cases, was rotating off the trustee panel, and

was more interested in closing existing cases than in pursuing assets for administration,” 107 and the

debtor was an “educated and sophisticated business man” who was “proficient in working with

attorneys, accountants, and business professionals.” 108 The debtor in Murphy had been involved in at

least four corporate bankruptcy cases prior to filing his own case and the issues in his case involved

his personal financial statements showing a net worth exceeding $24 million and a valuable art and

jewelry collection. 109

        Here, Plaintiff presented no evidence on the issues of Debtors’ sophistication or business

acumen or the Chapter 7 Trustee’s lack of interest in pursuing estate assets to administer for the

benefit of creditors. And, it is important to note that, unlike the trustee in Murphy, Chapter 7 trustees

have every incentive to administer assets of the estate because under § 326(a), their compensation is

based on a percentage of the moneys they disburse to creditors.




105
    2007 WL 3054989 (Bankr. M.D. Fla. Oct. 16, 2007).
106
    Doc. No. 80, p. 6.
107
    In re Murphy, 2007 WL 3054989, at *15.
108
    Id. at *1.
109
    Id. at *2 and *3.


                                                   21
        Case 9:18-ap-00583-FMD               Doc 83        Filed 07/14/20   Page 22 of 28




                 2.       Assignments of the Land Sale Contracts

        Second, with respect to the Assignments of the Land Sale Contracts, Plaintiff asserts that

Debtors falsely stated on their SOFA that they had assigned their interest in the Naples Lots to Mrs.

Delgado’s mother, and that they had assigned their interest in the South Carolina Property to Mr.

Delgado’s mother. Plaintiff contends that the statements are false because “the assignments were

never actually effectuated.” Specifically, Plaintiff contends that the Assignments were not effective

because Debtors did not obtain the Dewrells’ prior consent to the transfers. 110

        The Court finds that Plaintiff did not meet its burden to establish that Debtors made a false

statement on their SOFA or that their statements were made with fraudulent intent. First, it was AH

Holdings—not Debtors individually—that entered into the Land Sale Contracts to purchase the

properties. Second, Mr. Delgado did, in fact, sign the Assignments on February 1, 2018, pursuant to

which “Andrew Hunter Holdings, LLC/Andrew Delgado” assigned the Land Sale Contracts to the

transferees. 111 And, third, and most importantly, Debtors’ disclosures of the Assignments put the

Chapter 7 Trustee and creditors on notice of the existence of the Land Sale Contracts and the

Assignments.

        With respect to the South Carolina Property, Plaintiff contends that Debtors’ disclosure of the

transfer to Mr. Delgado’s mother was fraudulent because Debtors made “numerous payments . . .

toward the property long after [January 2018].” 112 To support this contention, Plaintiff cites three

checks that include notations referencing the South Carolina Property: a check dated May 4, 2018,

from Joint Fifth Third Account #3941 to Tony Mize in the amount of $880.00, possibly for

landscaping services; a check dated May 5, 2018, from Joint Fifth Third Account #3941 to Jason Neal



110
    Doc. No. 80, pp. 16-17.
111
    Plaintiff’s Ex. 3, pp. 9-10; Debtors’ Ex. 94, p. 11.
112
    Doc. No. 80, p. 17.


                                                           22
        Case 9:18-ap-00583-FMD           Doc 83     Filed 07/14/20      Page 23 of 28




for $2,900.00, for “air conditioning;” and a check dated September 1, 2018, from Mrs. Delgado’s

Fifth Third Account #3612 to Georgia Water & Well for $51.82. 113

        But Debtors testified that they wrote these checks (between two and six months after they

filed their Chapter 13 bankruptcy case) to assist Mr. Delgado’s mother in maintaining the South

Carolina Property. And although the evidence shows that Debtors paid installment payments to the

sellers on the Land Sale Contract for the South Carolina Property of $2,000.00 per month for the

months of September through December of 2017, 114 there is no evidence that they made any payments

to the sellers after Mr. Delgado signed the Assignment of that Land Sale Contract on February 1,

2018.

        Additionally, Debtors’ disclosure of the Assignments has nothing to do with the possibility

that the transfers themselves were fraudulent. There is no evidence that the disclosure of the transfers

in Debtors’ initial SOFA was intended to hinder or defraud Plaintiff or to hinder the Chapter 7 Trustee

in the administration of the estate. The Court gives little weight to Plaintiff’s contention that the

disclosures were fraudulent because the Dewrells later contested the validity of the Assignments of

the Naples Lots.

        Finally, Plaintiff did not show that Debtors’ disclosure of the Assignments was material. AH

Holdings entered into the Land Sale Contracts, not Debtors, and the Assignments were executed by

“Andrew Hunter Holdings, LLC/Andrew Delgado.” 115 Even if the Land Sale Contracts had belonged

to Debtors individually, Plaintiff presented no evidence that value of the Land Sale Contracts

exceeded the remaining balances due. 116



113
    Plaintiff’s Ex. 6, pp. 283, 311, 319.
114
    Plaintiff’s Ex. 6, pp. 269-276.
115
    Plaintiff’s Ex. 3, pp. 9-10; Debtors’ Ex. 94, p. 11.
116
    Doc. No. 80, pp. 16-18. For example, a balloon payment in the amount of $63,000.00 was due on March 1,
2019, for the South Carolina Property (Debtors’ Ex. 94, p. 3).


                                                   23
        Case 9:18-ap-00583-FMD                  Doc 83   Filed 07/14/20   Page 24 of 28




        In summary, the evidence is that Mr. Delgado executed Assignments of Land Sale Contracts

that had been entered into by AH Holdings and that had no proven—or even alleged—value to

Debtors’ bankruptcy estate. The Court finds that nothing about the disclosure of the transfers on their

SOFA equates to a materially false oath.

                 3.      Income from RRR

        Third, Plaintiff asserts that Debtors made a false oath with respect to their income because

Debtors did not disclose the existence or use of RRR’s BB&T Account #1122 at their Rule 2004

examinations in May 2018. 117

        RRR previously had used Wells Fargo Account #5507 as its operating account and payroll

system. When Account #5507 was garnished by a judgment creditor of AH Homes, RRR opened a

new account at BB&T, Account #1122. 118 RRR made its first deposits into the BB&T account when

it was opened on April 11, 2018, more than a month after Debtors’ bankruptcy filing. 119

        In its Post-Trial Brief, Plaintiff asserts that Debtors were not forthright at their Rule 2004

examinations regarding deposits into and payments out of the BB&T Account #1122. For example,

Plaintiff challenges Mr. Delgado’s deposition testimony that:

        [W]e tried to open up an account; I don’t know the name of the bank. We tried to open
        it up there, but because this guy called us – you’ll have to ask my wife what she did
        with that bank. It was a Latin lady. The name of the bank is Barkett or – started with
        a B. Because we thought this was going to last forever, but they lifted it so we’re
        probably going to close that and stay with Well Fargo. 120

        The Court finds that Mr. Delgado’s testimony lacks complete credibility because he had

signed the BB&T signature card and been using Account #1122 for more than a month at the time of




117
    Doc. No. 80, pp. 18-24.
118
    Doc. No. 81, pp. 10-11.
119
    Plaintiff’s Ex. 4.
120
    Plaintiff’s Ex. 8, Transcript pp. 113-14.


                                                         24
          Case 9:18-ap-00583-FMD          Doc 83      Filed 07/14/20       Page 25 of 28




his 2004 examination, but his statements are neither patently false nor are they material to the Chapter

7 case.

          The evidence is that Mr. Delgado opened RRR’s BB&T Account #1122 because RRR’s Wells

Fargo Account #5507 had been garnished. Critically, the opening of RRR’s BB&T Account #1122

and the activity within the account relate to postpetition financial matters, not Debtors’ prepetition

financial affairs. Plaintiff did not show that the postpetition operation of RRR had any impact on the

administration of Debtors’ bankruptcy estate or that Debtors’ testimony regarding the account was

material to their bankruptcy estate.

          d.     Count IV – 11 U.S.C. § 727(a)(5)

          Under § 727(a)(5), the Court shall grant the debtor a discharge unless the debtor failed to

explain satisfactorily any loss of assets or deficiency of assets to meet his liabilities. 121 For a debtor’s

discharge to be denied under § 727(a)(5), a plaintiff must prove that “(1) at a time not too remote

from the commencement of the case, the debtor owned a substantial, identifiable asset; (2) that on the

date of filing the bankruptcy petition, the debtor no longer owned the particular asset; and (3) that the

debtor was unable to satisfactorily explain the non-existence of the asset when called upon to do

so.” 122 A satisfactory explanation is one that convinces the judge. 123

          In its Amended Complaint, Plaintiff alleges in Count IV that Debtors could not explain “all

of their income through RRR.” 124 In its Post-Trial Brief, Plaintiff asserts that on February 8, 2018,

Debtors had a combined total of $19,023.36 in Joint Fifth Third Account #3941 and Mrs. Delgado’s

separate Fifth Third Account #3612, but that Debtors disclosed only $300.00 in the accounts as of the



121
    11 U.S.C. § 727(a)(5).
122
    In re Rancourt, 2014 WL 504082, at *5 (quoting In re Fasolak, 381 B.R. 781, 792 (Bankr. M.D. Fla.
2007)(citing In re Hawley, 51 F.3d 246, 249 (11th Cir. 1995)).
123
    In re Rancourt, 2014 WL 504082, at *5 (citing In re Chalik, 784 B.R. 616, 619 (11th Cir. 1984)).
124
    Doc. No. 29, ¶¶ 58-59.


                                                     25
        Case 9:18-ap-00583-FMD                 Doc 83   Filed 07/14/20   Page 26 of 28




March 7, 2018 Petition Date. 125 Consequently, Plaintiff contends that Debtors failed to satisfactorily

explain the loss of $19,023.36 in the month before the bankruptcy filing.

        The Court finds that Plaintiff has not met its burden under § 727(a)(5). The Fifth Third bank

statements for the period from February 8, 2018 to March 7, 2018 are in evidence. 126 The statements

show all of the deposits and withdrawals to and from Joint Account #3941 and Mrs. Delgado’s

Account #3612 during that period. The largest transfers from Joint Account #3941, such as online

transfers totaling $13,400.00 on February 8, 2018, are to Mrs. Delgado’s Account #3612.

Withdrawals or debits totaling $8,368.12 were made from Mrs. Delgado’s account, primarily for daily

expenses or purchases, in the one-month period. Additionally, checks totaling $12,918.25 were

written on Mrs. Delgado’s account during that period. The largest check was for $2,395.00 to Debtors’

bankruptcy counsel on February 21, 2018. 127

        The information Debtors provided on their bankruptcy schedules—that they had four

dependents, a monthly rent payment of $2,200.00, food expenses of $1,000.00 per month, monthly

health insurance premiums of $2,857.62, monthly car insurance premiums of $989.00, and car

payments on three cars, not to mention the payments on the Land Sale Contracts—explains how

Debtors spent their money.

        In reviewing Debtors’ bankruptcy schedules and the bank records for Fifth Third Joint

Account #3941 and Mrs. Delgado’s Account #3612, the Court finds that Plaintiff did not prove

Debtors’ failure to explain the loss of any specific funds in the Fifth Third accounts.




125
    Doc. No. 80, pp. 24-25.
126
    Plaintiff’s Ex. 6, pp. 51-51 and 120-25.
127
    Plaintiff’s Ex. 6, pp. 316-17.


                                                        26
        Case 9:18-ap-00583-FMD              Doc 83      Filed 07/14/20      Page 27 of 28




        D.      Conclusion

        The Court acknowledges that Debtors’ financial affairs are confusing at best. Debtors operated

three different corporate entities, RRR, Design Center, and AH Homes, and conducted their business

and personal affairs from at least four different bank accounts, 128 frequently making transfers among

the accounts and reimbursing themselves for business expenses.

        And the evidence in this case does not present a perfectly clear picture of Debtors’ financial

transactions in the months before the Petition Date. For example, no explanation was provided as to

the status of Debtors’ 2017 tax return, Debtors’ unscheduled ownership interest in Design Center, or

the timing of the Assignments of the Land Sale Contracts shortly after Debtors had consulted a

bankruptcy attorney. And Plaintiff is no doubt frustrated about the time, effort, and costs it expended

to obtain Debtors’ and RRR’s bank records from Wells Fargo, Fifth Third, and BB&T despite there

being no evidence that Debtors were in physical possession of those records.

        However, at the end of the day, Plaintiff did not present evidence to the Court that Debtors

fraudulently concealed assets or information or that Debtors’ Assignments of the Land Sale Contracts

were intended to hinder, delay, or defraud Plaintiff, other creditors, or the Chapter 7 Trustee.

        A plaintiff’s burden of proof under § 727(a) is a heavy one, 129 and “[t]he reasons for denying

a discharge . . . must be real and substantial, not merely technical and conjectural.” 130 Here, for the

reasons set out above, the Court finds that Plaintiff did not meet its burden of proof by a




128
   Fifth Third Joint Account #3941, Mrs. Delgado’s Fifth Third Account #3612, RRR’s Wells Fargo Account #5507,
and RRR’s BB&T Account #1122.
129
    In re Schermer, 59 B.R. 924, 925 (Bankr. W.D. Ky. 1986)(“The Code places a heavy burden of proof on
the party objecting to a debtor’s discharge.”)(also citing In re Brame 23 B.R. 196, 200 (Bankr. W.D. Ky.
1982)(“The measure of proof required to establish [a 727 case] . . . is a most exacting one.”).
130
    In re Miller, 39 F.3d 301, 304 (11th Cir. 1994)(quoting In re Tully, 818 F.2d 106, 110 (1st Cir. 1987) and
Dilworth v. Boothe, 69 F.2d 621, 624 (5th Cir. 1934), and quoted in In re White, 568 B.R. 894, 909 (Bankr.
N.D. Ga. 2017)).


                                                       27
       Case 9:18-ap-00583-FMD           Doc 83     Filed 07/14/20     Page 28 of 28




preponderance of the evidence to bar Debtors’ discharge under 11 U.S.C. §§ 727(a)(2), 727(a)(3),

727(a)(4), or 727(a)(5).

       Accordingly, it is

       ORDERED:

       1.      The discharge of Debtors, Andrew Oscar Delgado and Ivette Mercedes Delgado, is

not denied pursuant to 11 U.S.C. § 727(a).

       2.      A separate Final Judgment will be entered in favor of Debtors, Andrew Oscar Delgado

and Ivette Mercedes Delgado, and against Plaintiff, Crystal Blue, LLC.


The Clerk’s Office is directed to serve a copy of this Order on interested parties.




                                                  28
